 DIE(CISIONS OF NATIONAL LABOR RELATIONS BOARDSheet Metal Workers International Association, LocalNo. 36, and Harold Tindell, its agent and NothumManufacturing Company. Case 17-CB-1999August 15. 1979DECISION AND ORDERBY MEMBI:RS PNI.I.O, MtIRPHY. AND TRUESDAI.EOn May 22, 1979, Administrative Law Judge Earl-dean V. S. Robbins issued the attached Decision inthis proceeding. Thereafter, the Charging Party filedexceptions and a supporting brief. Respondent filedcross-exceptions and a supporting brief and a reply tothe Charging Party's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administration Law Judge and toadopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Sheet Metal WorkersInternational Association, Local No. 36, Springfield,Missouri, its officers, agents, and representatives, andRespondent Harold Tindell, its agent, shall take theaction set forth in the said recommended Order, ex-cept that the attached notice is substituted for that ofthe Administrative Law Judge.I In rejecting Respondent's argument that no violation should be found inthis proceeding. the Administrative Law Judge, in the second sentence of thelast paragraph of the "Conclusion" portion of her Decision, inadvertentlyreferred to the "Union" rather than to the "Charging Party Employer." Wehereby correct this inadvertent error.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunityto present evidence, the National Labor RelationsBoard has found that we violated the National LaborRelations Act, as amended, and has ordered us topost this notice. We intend to carry out the Order ofthe Board and abide by the following:WE WILL NOT restrain or coerce NothumManufacturing Company in the selection of rep-resentatives for purposes of collective bargainingor the adjustment of grievances by preferringcharges, fining, refusing to accept the tender ofdues or to issue a withdrawal card pending pay-ment of such fines, otherwise disciplining, or at-tempting by any means to collect or enforce anyfine or discipline against Charles Fuhr or anysuch representative for working with employeesof Nothum Manufacturing Company who arenot members of Respondent and who are not re-ceiving the wages and benefits required by thecollective bargaining agreement.WE WILL NO engage in any like or relatedconduct constituting such restraint or coercion.WE WILL rescind and expunge from our rec-ords the fines imposed by us on Charles Fuhr onApril 25, 1978, and any other disciplinary actionwhich may have been taken against CharlesFuhr because of his employment with NothumManufacturing Company.WE WILL reimburse Charles Fuhr with interestfor any money expended by him pursuant to saidfines or as a condition of filing an intraunion ap-peal from the decision under which such fineswere imposed.WE WILi. advise Charles Fuhr, in writing, thatthe fines have been rescinded, that the recordsthereof have been expunged, and that he will bereimbursed with interest for any and all sumspaid by him pursuant to such fines or as a condi-tion of filing an intraunion appeal from the deci-sion under which such fines were imposed.SHEEI METAL WORKERS INIERNAIONALASSOCIATIN, LOC(AL No. 36DECISIONSTAIEMENT OF IHE CASEEARl.DEAN V. S. ROBBINS, Administrative Law Judge:This case was heard before me in Springfield. Missouri, onMarch 14, 1979. The charge was filed by Nothum Manu-facturing Company, herein called Nothum Co.. on October2, 1978, and served on Respondent Sheet Metal WorkersInternational Association, Local No. 36, and Harold Tin-dell, its agent, on that same date. The complaint, whichissued on November 27, 1978. alleges that Respondent vio-lated Section 8(b)(l)(B) of the National Labor RelationsAct, as amended.The principal issues herein are whether Charles Fuhr is asupervisor within the meaning of Section 8(b)( I)(B) of theAct and. if so, whether Respondent filed intraunion charges244 NLRB No. 31224 SHEET METAL WORKERS. LOCAL 36and subsequently levied a fine against Fuhr for conduct inthe scope of his duties as a grievance adjustor or collectivebargainer on behalf of the Employer.Upon the entire record, including my observation of thedemeanor of the witnesses and after due consideration ofbriefs filed by the General Counsel and Respondent, I makethe following:FINDINcS ()F FACII. JURISDICTIONNothum Co. is now and at all times material herein hasbeen a Missouri corporation engaged in the manufacture ofsheet metal products at its facility located at Springfield,Missouri. Nothum Co., in the course and conduct of saidbusiness opertions, annually purchases goods and servicesvalued in excess of $50,000 directly from sources locatedoutside the State of Missouri.The complaint alleges, Respondent admits, and I findthat Nothum Co. is and at all times material herein hasbeen an employer engaged in commerce and in operationsaffecting commerce within the meaning of Section 2(2), (6),and (7) of the Act.II. LtABOR ORGANIZATIONThe complaint alleges, Respondent admits, and I findthat Respondent is now and has been at all times materialherein a labor organization within the meaning of Section2(5) of the Act.III. THE ALLEGED UNFAIR ABOR PRACTICESNothum Co. is signatory to a collective-bargaining agree-ment with Respondent effective by its terms from July 16,1976, to July 15, 1978. During the times material hereinNothum Co.'s employee complement ranged from five toeight employees. Only two of these employees. CharlesFuhr and Fritz Torbett, were members of the Union, andthey were the only employees paid the contractual wagerate.The collective-bargaining agreement provides that theEmployer shall notify the Union upon the employment ofany sheet metal worker no. referred by the Union. None ofthe employees, other than Fuhr and Torbett, was referredby the Union; however, Nothum did not notify Respondentof their employment, nor did it make contributions on be-half of these employees to the various benefit trust funds asrequired by the collective-bargaining agreement.During the latter part of November or the first part ofDecember 1977' four employees of Nothum Co. went to theUnion's office and inquired whether the Union had a col-lective-bargaining agreement with their employer. Upon re-ceiving an affirmative answer, they stated that they workedat Nothum Co. and inquired why they were not in theUnion. This was the Union's first knowledge that NothumI Unless otherwise indicated all dates hereinafter in November and De-cember are in 1977, and all other dates are in 1978.Co. employed sheet metal workers other than uhr andTorbett.On December 9 Harold Tindell. business representativeand admitted agent of the Union, sent a letter to Fuhrwhich reads:This is to inform you that charges have been pre-ferred against you by Brother Harold Tindell 259200)for violation of Article 17. Section I(e), Section (h)and Section (m) of the Sheet Metal Workers Interna-tional Constitution and Ritual.On the date of December 8. 1977. and dates belbreyou worked with a Mark Havens, Bob Lupton. l.arr\Nevill and Jack Gough. employees of Nothum Manu-facturing Company. with full knowledge that theywere not members of Sheet Metal Workers' Interna-tional Association Local Union No. 36 and that theywere not receiving the negotiated wage and benefitscalled for in the collective bargaining agreement.On December 12 Tindell sent a letter to Nothum (Co.which reads:In accordance with the Standard Form of UnionAgreement, Article X. I am filing the following griev-ance with the l.ocal Joint Adjustment Board.That on the date of December 9, 1977. and datesbefore ou had in the employees sicl of NothumManufacturing Company employees b the name ofMark Havens. Bob Lupton. l.arr3Nes ill and JackGough. knowing full well they were not members of'Sheet Metal Workers International Association. LocalUnion 36 and were not drawing the wages and fringebenefits called for in the negotiated agreement.By letter dated December 27 the Union notified l:uhrthat a trial committee to conduct the hearing on thesecharges would be elected at a regular union meeting to beheld on Januars 24. 1978. in St. Louis. Missouri. a distanceof about 227 miles from Springfield.By letter dated January 4 Nothum Co. was notified thatthe local joint adjustment board would hold a hearing inSpringfield, Missouri. on the grievance filed by the Union.The hearing was held as scheduled. Robert Nothum. pres-ident of Nothum Co.. attended and testified. Nothum Co.was found to have violated the collective-bargaining agree-ment and was fined $15.000.By letter dated February 24 the Union notified Fuhr thatthe union executive board had been elected as the trialcommittee. and that the trial would be held in St. Louis.Missouri, on March 23. Fuhr did not appear at the trial.On April 10 Respondent sent Fuhr the minutes of thetrial committee which state, inter alita:Brother Charles Fuhr was charges [sic] with being inviolation of Article 17. Sections I(E). I(H). and (M)of the Constitution by Business Representative HaroldTindell. Brother Fuhr was working with non-unionsheet metal workers at the Nothum ManufacturingCo., a Local t36 contractor.Brother Harold indell stated that Brother Fuhr isstill working for Nothum Manufacturing Co. PresidentZimmermann asked Brother Tindell if the fringes were225r. DECISIONS OF NATIONAL LABOR RELATIONS BOARDpaid on time for Brother Fuhr: and Brother Tindellstated that Brother Fuhr's fringes are paid and ontime, but that he is the only Local 36 employee atNothum Manufacturing Co.Brother Tindell then read to the Trial Committee astatement made by Mr. Nothum, who owns Nothum.tHe stated-that he does employ non-union help andBrother Fuhr does work with these employees. Thisstatement was made by Mr. Nothum at a Joint BoardHearing held in Springfield, Missouri on January 26,1978.President Zimmermann thanked Brother Tindell forhis testimony, and then excused him. The Trial Com-mittee reviewed the charges, and the sections of theConstitution under which the charges were preferred.The Trial Committee finds Brother Charles Fuhr,No. 280754, guilty of violating Article 17, SectionsI(E), I(H) and (M) as charged, and recommends thatBrother Fuhr be fined $200.000 (two hundred) percharge for a total of $600.00 (six hundred).The sections of the constitution which Fuhr was found tohave violated read:ARTICL.E SEVENTEEN (17)Misconduct and PenaltiesSECTION I OFFICERS, MEMBERS AND REPRESENTAIIVES*SEC. I(e). Violating the established union collectivebargaining agreements and rules and regulations ofany local union relating to rates of pay, rules andworking conditions.**SEc. I(h). Agreeing to perform or performing anysheet metal work covered by the claimed jurisdictionof this Association on a piecework basis, lump sumbasis, or any other basis except that provided andspecified by this Constitution and by the establishedand recognized union agreements, rules and regula-tions of affiliated local unions and councils governingthe employment of members.* * .* *SEC. I(m). Engaging in any conduct which is detri-mental to the best interests of this Association or anysubordinate unit thereof or which will bring saidunions into disrepute.By letter dated May 5 Respondent notified Fuhr that at aregular meeting held on April 25 the membership adoptedand concurred with the recommendation of the trial com-mittee.Subsequently, Fuhr appealed this decision to the Interna-tional president. By letter dated August 2 the Internationalpresident notified Fuhr that his appeal was denied, but thatFuhr had the right to appeal this decision to the generalexecutive council. The record does not establish whetherany further appeal was taken.At the time of the hearing herein Fuhr had not paid thefine. However, he had paid to the Union the $50 required asa condition of filing an appeal. Respondent has refused toaccept payment of dues from Fuhr and has refused to hon-or his request for a withdrawal card until the fine is paid.ConclusionSection 8(b)(1)(B) of the Act makes it an unfair laborpractice for a labor organization "to restrain or coerce ...an employer in the selection of his representatives Ibr thepurpose of collective bargaining or the adjustment of griev-ances." Hence, the threshold question is whether Fuhr isRespondent's representative within the meaning of Section8(b)(1)(B).The record establishes that Fuhr has exercised the au-thority to discharge employees, and that he has and exer-cises the authority to effectively recommend the hiring andfiring of employees and to responsibly direct them. The rec-ord further establishes that even though Nothum Co. ulti-mately actually adjusts most grievances, Fuhr is the onlyperson in the work area who exercises supervisory author-ity, and he is the person to whom employees take theirgrievances. Fuhr then relates the greivance to Nothum Co.along with his recommendation for the adjustment.In these circumstances I conclude that Fuhr is more thana mere conduit for communicating grievances to NothumCo., and that his is a vital role in the process of grievanceadjustment. Cf. International Organization of Masters,Mates and Pilots, AFL CIO (Cone Tankers Corporation),224 NLRB 1626 (1976). Accordingly, I find that Fuhr is asupervisor within the meaning of Section 2(1 I1) of the Actand a representative of the Act and a representative ofNothum Manufacturing Co. for the purpose of collectivebargaining or the adjustment of grievances within themeaning of Section 8(b)(l)(B) of the Act. However, aunion's discipline of a supervisor-member constitutes a vio-lation of Section 8(b)(1)(B) only when such discipline mayadversely affect the supervisor's conduct in performing theduties of, and acting in the capacity as, grievance adjustoror collective bargainer on behalf of the Employer. FloridaPower & Light Co. v. International Brotherhood of ElectricalWorkers, Local 641, et al., 417 U.S. 790 (1974), AmericanBroadcasting Companies, Inc., et al. v. Writers Guild ofAmerica, West, Inc., et al., 437 U.S. 411 (1978).Respondent contends that Fuhr was fined for violation ofthe union constitution which required him to perform a"purely ministerial act"-specifically to notify RespondentUnion that there were employees on the job who were notunion members, and that this function is not a violation ofSection 8(b)(1)(B). Regardless of the merits of Respondent'slegal argument, its contention that Fuhr was fined for notnotifying Respondent Union that Nothum Co. had non-union members in its employ is not supported by the rec-ord. Thus, the notification of filing of charges show, theminutes of the trial committee indicate, and I find thatFuhr was charged with and fined for working with employ-ees who were not members of Respondent Union and who226 SHEET METAL WORKERS. LOCAL 36were not receiving the contractual wage rate. For Fuhr tocleanse himself of the charges he would either have to leavethe employ of Nothum Co. or persuade the Employer topay wages and benefits as required by the collective-bar-gaining agreement. That Respondent Union is more con-cerned with the Employer's conduct than with that of Fuhris shown by the fact that a grievance was filed againstNothum Co. at about the same time the charges were filedand the fines were assessed against Fuhr involving the con-tinued employment of employees who were not union mem-bers and the failure to pay said employees the contractuallyagreed upon wages and benefits. It is well established that aunion violates Section 8(b)(1)(B) of the Act when it imposesdiscipline upon an employer's representative where suchconduct is rooted in disputes between the employer and theunion regarding a decision of the employer which the unioncontends constitutes a breach of the collective-bargainingagreement. San Francisco-Oakland Mailers' Union No. 18,International Typographical Union (Northwest Publications.Inc.), 172 NLRB 2173 (1968): Teamsters Local No. 524,International Brotherhood of Teamsters, Chauffurs. UWare-housemen and Helpers of A meric (Yakima County BeverageCompany, Inc. and ChaneV Beverage Comnpany), 212 NLRB908 (1974).Accordingly, I find that Fuhr was fined because he re-mained in the employ of an employer who was engaging inconduct in breach of the collective-bargaining agreement inviolation of Section 8(b)( I)(B). In reaching this conclusion Ihave fully considered and have rejected Respondent's argu-ment that no violation should be found because the Uniondeliberately misled it into thinking that Fuhr was not asupervisor. The only evidence that an affirmative attemptwas made to mislead Respondent in this regard had notbeen reported to Tindell, the trial committee, or the Unionmembership at the time the charges were filed and the finesassessed. Furthermore, once Respondent learned that Fuhrmight well be a supervisor it took no steps to ascertain thefacts or to rescind the fine.CON(CILUSIONS ()F LAWI. Respondent is a labor organization within the mean-ing of Section 2(5) and Section 8(b) of the Act.2. The Employer is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.3. Charles Fuhr is and has been at all times material asupervisor within the meaning of Section 2(11 I) of the Act,selected by the Employer for the purpose, among others, ofthe adjustment of grievances within the meaning of Section8(b)(l)(B) of the Act.4. By preferring intraunion charges against Fuhr, by im-posing fines against him because he worked with employeesof Nothum Manufacturing Company who were not mem-bers of Respondent Union who were not receiving thewages and benefits required by the collective-bargainingagreement, and by refusing to accept his tender of dues orto issue him a withdrawal card pending payment of suchfines Respondent has restrained and coerced NothumManufacturing Company in the selection and retention ofits representatives for the purposes of collective bargainingand the adjustment of grievances and thereby has engagedin and is engaging in unfair labor practices within themeaning of Section 8(b)(1)(B) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Tin REMFDYHaving found that Respondent had engaged in unfairlabor practices, I shall recommend that Respondent be or-dered to cease and desist therefrom and take certain affir-mative action designed to effectuate the policies of the Act.I have found that Respondent levied fines against Fuhrin violation of the Act. Accordingly, I shall recommendthat said fines be rescinded and that Respondent Unionrefund to Fuhr any money paid to Respondent Union pur-suant to such unlawful fines or as a condition of filing anintraunion appeal from the decision under which the finewas imposed, with interest computed on all monies due asprovided in Florida Seel Corporation, 231 NLRB 651(1977).2Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct. I hereby issue the following recommended:ORDER'The Respondent. Sheet Metal Workers International As-sociation. Local No. 36. Springfield. Missouri, its officers.agents. and representatives, including Respondent HaroldTindell. shall:I. Cease and desist from:(a) Restraining or coercing Nothum ManufacturingCompany in the selection of representatives for the purposeof collective bargaining or the adjustment of grievances bypreferring charges. fining, refusing to accept the tender ofdues or to issue a withdrawal card pending payment of suchfine, otherwise disciplining. or attempting by any means tocollect or enforce any fine or discipline against CharlesFuhr or any such representative for working with employ-ees of Nothum Manufacturing Company who are not mem-bers of Respondent Union who are not receiving the wagesand benefits required by the collective-bargaining agree-ment.(b) Engaging in any like or related conduct constitutingsuch restraint or coercion.2. Take the following affirmative action designed to ef-fectuate the purposes of the Act:(a) Rescind and expunge from its records the fines andany other disciplinary acts which may have been takenagainst Charles Fuhr because of his employment byNothum Manufacturing Company.(b) Reimburse Charles Fuhr. with interest. for any mon-ies expended by him pursuant to said fine or as a condition2 ee, generally. Isis Plumbing & Heain Co. 138 Nt.RB 716 (1962).3In the event no exceptions are filed as provided b) Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions. and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations he adopted by the Board and become itsfindings. conclusions, and Order. and all objections thereto shall he deemedwaived for all purposes227 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof filing an intraunion appeal from the decision underwhich such fines were imposed.(c) Advise Charles Fuhr. in writing, that the fines havebeen rescinded, that the records thereof have been ex-punged, and that he will be reimbursed for any and all sumspaid by him pursuant to said fines or as a condition of filingan intraunion appeal from the decision under which suchfines were imposed.(d) Post at its business office, meeting halls, or otherplaces where it customarily posts notices copies of the at-tached notice marked "Appendix."4 Copies of said notice.4 In the event that this Order is enforced byh a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."on forms provided by the Regional Director for Region 17,after being duly signed by authorized representatives of Re-spondent Union and individually by Respondent HaroldTindell, shall be posted by said Respondents immediatelyupon receipt thereof; and be maintained by them for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees and members arecustomarily posted. Reasonable steps shall be taken by Re-spondents to insure that said notices are not altered, de-faced. or covered by any other material.(e) Sign and mail to the Regional Director for Region 17sufficient copies of said notice. on forms provided by him.for posting at the premises of Nothum ManufacturingCompany. if said Employer is willing.(f) Notify the Regional Director for Region 17, in writ-ing. within 20 days from the date of this Order, what stepsRespondents have taken to comply herewith.228